Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-16-00804-CR

                                        Isidro Juan FLORES,
                                               Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016CR5527
                              Honorable Ron Rangel, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: February 1, 2017

DISMISSED

           Isidro Juan Flores entered into a plea bargain with the State, pursuant to which Flores

pleaded nolo contendere to sexual assault of a child. The trial court imposed sentence in accordance

with the agreement and signed a certificate stating this “is a plea-bargain case, and the defendant

has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Flores timely filed a notice of appeal. The

clerk’s record, which includes the trial court’s rule 25.2(a)(2) certification and a written plea

bargain agreement, has been filed. See TEX. R. APP. P. 25.2(d).
                                                                                       04-16-00804-CV


       The clerk’s record establishes the punishment assessed by the court does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P.

25.2(a)(2). We have reviewed the clerk’s record, and the trial court’s certification appears to

accurately state that this is a plea bargain case and Flores does not have a right to appeal. See Dears

v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should review

clerk’s record to determine whether trial court’s certification is accurate). This court must dismiss

an appeal “if a certification that shows the defendant has the right of appeal has not been made

part of the record.” TEX. R. APP. P. 25.2(d).

       On December 29, 2017, we gave Flores notice that the appeal would be dismissed unless

an amended trial court certification showing he has the right to appeal has been made part of the

appellate record by January 19, 2017. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110
S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003
WL 21508347 (July 2, 2003, pet. ref’d) (not designated for publication). An amended certification

showing Flores has the right to appeal has not been filed. We therefore dismiss this appeal. TEX.

R. APP. P. 25.2(d).

                                                   PER CURIAM

Do not publish




                                                 -2-